CULLEN, Commissioner.
Annetta Ratliff, a licensed practical nurse, had an accident in her employment that caused a herniated invertebral disc. The Workmen’s Compensation Board awarded her compensation based on IS percent permanent partial disability. On her appeal to the circuit court judgment was entered setting aside the order of the board and remanding the case with directions to make an award for total permanent disability. The employer has appealed from that judgment.
Two doctors gave evidence, one by deposition and the other by a narrative report admitted by stipulation. Dr. Smith testified that Miss Ratliff had only a 20 percent functional disability of the body, but that she was totally disabled from performing the duties of a licensed practical nurse or any work that would require lifting, bending, stooping, pulling, pushing or other arduous labor. Dr. Scott reported simply that Miss Ratliff had a disability of “IS percent to the body as a whole,” without relating the disability in any way to her occupation.
The appellant concedes that Miss Ratliff is entitled to an award for total permanent disability under the rationale of Clark v. Gilley, Ky., 311 S.W.2d 391; E. & L. Transport Co. v. Hayes, Ky., 341 S.W.2d 240, 84 A.L.R.2d 1102; Leep v. Kentucky State Police, Ky., 366 S.W.2d 729; and Deby Coal Co. v. Caldwell, Ky., 383 S.W.2d 905. (See also Sullivan v. Foster & Creighton Co., Ky., decided May 28, 1965.) However, the appellant urges the Court to reconsider its position and to overrule those cases.
We have reconsidered our position and we think it is correct.
The judgment is affirmed.